Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant entered into a contract with the State of Illinois through the Department of Public Works and Buildings whereby he was to clean the debris, weeds and brush off of Cahokia Mound State Park,' an institution owned by the State of Illinois. It appears that in carrying out his contract he employed one Dan Enright to assist and while Enright was working for him in cleaning of said park, he injured his thumb by scratching same upon a barbwire. . That subsequent to said injury septic poisoning set in causing a loss of motion in said thumb making it necessary to cut off part of the bone. That the said Enright filed a petition before the Industrial Commission for a settlement of the injury under the Workmen’s Compensation Act; and that this claimant settled a claim or action of Enright for the sum of $250.00 and it appears that claimant paid Enright $250.00 in3 settlement for same. It is the opinion of this court that the claimant in undertaking the performance of his contract with the State of Illinois, should be diligent in the matter of insurance against damage or injury sustained by his employees. It would seem that he would be mindful of the hazards of such employment as was considered necessary in carrying out the contract with the State, and consequently it would hardly seem consistent for him to call upon the State of Illinois to respond for a claim growing out of the performance of his end of the contract. Therefore it is recommended that the claim be dismissed.